DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In example 1 of the specification, “VDF-HPF” should be “VDF-HFP”.  Also in example 1, “polidiorganosiloxane” should be “polydiorganosiloxane”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/083688 (herein Mamun).
As to claims 1, 3, Mamun discloses a composition of polymer processing additive comprising two fluoropolymers with a Mooney viscosity of less than 60 (exemplified within the claimed range).  See abstract and page 4 and examples.  The other fluoropolymer can include polydiorganosiloxane polyamide block copolymers.  See page 16.  
The limitations “to improve melt extrusion of an extruded composition comprising an extruded thermoplastic polymer” and “wherein said extruded thermoplastic polymer is selected from a polypropylene homopolymer, a polypropylene copolymer, and a combination thereof” is treated as a recitation of intended use.  See MPEP 2111.  Nevertheless, page 18  and 20 recite that the compositions are for compositions with polypropylene (homopolymers) and reducing melt defects (improving) during melt extrusion (see abstract and page 24).
As to claim 2, the fluoropolymer is a polymer of HFP and VDF.  See last paragraph on page 8.
As to claims 4-5, the ratio of the two fluoropolymers (one reading on siloxane) is 20:80 to 80:20, which is within the claimed range.
As to claim 8, the composition comprises synergist such as polyoxyalkylene polymers.  See abstract, page 15 and examples.
As to claim 9, as elucidated above, the limitation regarding the melt flow index is a recitation of intended use since it is with respect to a the composition being capable of improving the extrusion of said polymer with the melt flow index.  Nevertheless, see page 18 reciting a melt index within the claimed range.
As to claim 10, as elucidated above, the limitation regarding the melt flow index is a recitation of intended use since it is with respect to a the composition being capable of improving the extrusion of said polymer.  Nevertheless, polypropylene and copolymers thereof (thus greater than 50% propylene) are taught.  See pages 18, 20.
As to claim 11, the composition is included in an amount of 0.002 to 10 weight percent.  See page 22.
As to claim 12, the melt flow index is 0.2 to 2 g/10min.  See page 18 and examples.
As to claim 13, extruded articles (products) such as films are taught.  See page 22 and examples.
As to claim 15, a method for producing the melt extruded products comprising extrusion of the composition are taught.  See pages 21-22 and examples.
As to claim 16, the melt flow index is 0.2 to 2 g/10min.  See page 18 and examples.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229994 (herein Lavallee).
As to claims 1, 3, Lavallee discloses a polymer processing additive composition comprising a silicone containing polymer or a fluoropolymer polymer.  See abstract, paragraph 39 and examples.  The fluoropolymer has a Mooney viscosity (1+10 at 121 C) of 30 to 90.  See paragraph 57.  The silicone polymer is a polydiorganosiloxane polyamide block copolymer (paragraph 66-67).  Thus, the difference is Lavallee discloses each the siloxane and the fluoropolymer as suitable polymer processing aids, while not teaching the combination of both.  However, it is prima facie obvious to combine two compositions each taught by the prior art to be useful for the same purpose in order to form a third composition for the same purpose (see MPEP 2144.06).  Moreover, case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). Specifically, Lavallee teaches that both the siloxane and the fluoropolymer are suitable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results (polymer processing aids). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the siloxane and the 
The limitations “to improve melt extrusion of an extruded composition comprising an extruded thermoplastic polymer” and “wherein said extruded thermoplastic polymer is selected from a polypropylene homopolymer, a polypropylene copolymer, and a combination thereof” is treated as a recitation of intended use.  See MPEP 2111.
Nevertheless, paragraphs 101 and 104 teach that the compositions are for compositions with polypropylene (homopolymers) and reducing melt defects (improving) during melt extrusion (see abstract, paragraphs 107, 113 and 123).
As to claim 2, the fluorpolymers are of hexafluoropropylene (HFP) and vinylidene fluoride (VDF).  See paragraphs 46-47.
As to claim 4-5, the ranges include an amount of 1:1 fluoropolymer to siloxane polymer.  Therefore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Also see MPEP 2143 and 2144.
As to claim 6, the polydiorganosiloxane polymer comprises repeat units of Si(R7)2
As to claim 7, the polydiorganosiloxane comprises a polyamide (amide).  See paragraph 66-67.
As to claim 8, the composition comprises synergist such as polyoxyalkylene polymers.  See abstract, paragraph 6 and examples.
As to claim 9, as elucidated above, the limitation regarding the melt flow index is a recitation of intended use since it is with respect to a the composition being capable of improving the extrusion of said polymer with the melt flow index.  Nevertheless, see paragraph 103 reciting a melt index within the claimed range.
As to claim 10, as elucidated above, the limitation regarding the melt flow index is a recitation of intended use since it is with respect to a the composition being capable of improving the extrusion of said polymer.  Nevertheless, polypropylene and copolymers thereof (thus greater than 50% propylene) are taught.  See paragraph 101 and 104-105.
As to claim 11, the composition is included in an amount of 0.02 to 10 weight percent.  See paragraph 111.
As to claim 12, the melt flow index is 0.2 to 2 g/10min.  See paragraph 103 and examples.
As to claim 13, extruded articles (products) such as films are taught.  See paragraphs 107, 110, 113 and examples.
As to claim 15, a method for producing the melt extruded products comprising extrusion of the composition are taught.  See abstract, paragraphs 8, 91 and 107.
As to claim 16, the melt flow index is 0.2 to 2 g/10min.  See paragraph 103 and examples.

Claim(s) 1-5 and 9-16 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2017/083688 (herein Mamun) in view of US 2011/0244159 (herein Papp).
As to claim 6, Mamum points to Papp as to how the polydiorganosiloxane polyamide block copolymers are prepared and the specifics of them.  See page 16.
As to claim 6, formula in paragraph 35 of Papp reads on the claimed formula wherein R1=R7=alkyl, etc.  
It would have been obvious at the time of the invention to have modified the composition of Mamum with the specific polydiorganosiloxane of Papp because Mamum points to Papp as a preferred siloxane polymer.  See page 16 of Mamum.
As to claim 7, the siloxane polymers comprise a polyamide segment.  See paragraph 41 and examples of Papp and page 16 of Mamum.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764